3W -/¥
                                   ELECTRONIC RECORD




COA#       01-13-00458-CR                             OFFENSE: Appeal of Order on Motion

           William Solomon Lewis v. The
STYLE:     State of Texas                             COUNTY:         Brazoria

COA DISPOSITION:         AFFIRM                       TRIAL COURT:    239 th District Court


DATE: 03/06/14                         Publish: YES   TC CASE #:      59246




                           IN THE COURT OF CRIMINAL APPIEALS


         William Solomon Lewis v. The State
STYLE:   of Texas

          PP0 5E                         Petition
                                                           CCA#:

                                                           CCA Disposition:
                                                                                 2iA0
FOR DISCRETIONARY REVIEW IN CCA IS:                        DATE:
                                                           JUDGE:

DATE:     Q71'3- 312,0! 4                                  SIGNED:                            PC:

JUDGE:           PIL\   Li/lA^is/T-'                       PUBLISH:                           DNP:




                                                                                              MOTION FOR

                                                        REHEARING IN CCA IS:

   Pf\0 SB PETITION                                     JUDGE:

FOR DISCRETIONARY REVIEW
IS ft-fmcsJ                                                                        ELECTRONIC RECORD

DATE Pe.<. /7 ZO/<f
    Pa
           JUDGE                   ~